Exhibit 10.35

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

Execution Version

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of March 15, 2017 (the “Third Amendment Effective Date”), is entered into by and
among Sorrento Therapeutics, Inc., a Delaware corporation (“Parent”), Concortis
Biosystems, Corp., a Delaware corporation, Ark Animal Health, Inc., a Delaware
corporation, TNK Therapeutics, Inc., a Delaware corporation, Sorrento Biologics,
Inc., a Delaware corporation, Scintilla Pharmaceuticals, Inc., a Delaware
corporation, LA Cell, Inc., a Delaware corporation, SiniWest Holding Corp., a
Delaware corporation, Levena Biopharma US, Inc., a Delaware corporation, BioServ
Corporation (formerly known as Sorrento BioServices, Inc.), a Delaware
corporation, Scilex Pharmaceuticals Inc., a Delaware corporation, SNAN Holdco
LLC, a Delaware limited liability company and each of their Qualified
Subsidiaries (together with “Parent” hereinafter collectively referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as Lender, constituting the Required Lenders, and
HERCULES CAPITAL, INC., formerly known as Hercules Technology Growth Capital,
Inc., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lender (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

The Borrower, the Lender and Agent are parties to a Loan and Security Agreement
dated as of November 23, 2016 (as amended by that certain First Amendment to
Loan and Security Agreement dated as of December 27, 2016, that certain Second
Amendment to Loan and Security Agreement dated as of March 2, 2017 and as may be
further amended, restated or modified from time to time, the “Loan and Security
Agreement”).  The Borrower has requested that the Lender agree to certain
amendments to the Loan and Security Agreement.  The Lender has agreed to such
request, subject to the terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.

(a)Terms Defined in Loan and Security Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

 

 

1

 

--------------------------------------------------------------------------------

 

SECTION 2Amendments to the Loan and Security Agreement.

(a)The Loan and Security Agreement shall be amended as follows effective as of
the Third Amendment Effective Date:

(b)Tranche II.  The parties hereby agree that the Lenders have no commitment to
fund any Tranche II Term Loan.  In furtherance of the foregoing, the following
provisions of the Loan and Security Agreement are hereby removed in their
entirety and replaced with “[Reserved]” where applicable:

a.Recital B.;

b.Recital D.(ii);

c.the following definitions:

i.“Interest Only Extension Conditions”;

ii.“Maximum Tranche II Term Loan Amount;

iii.“Tranche II Term Loan(s)”;

iv.“Tranche II Term Loan Advance”;

v.“Tranche II Term Loan Advance Period”; and

 

d.

Sections 2.2(a)(ii) and the reference to “Tranche II Term Loans” in the lead-in
to Section 2.2(a).

(ii)Amended Recital. Recital C is hereby amended by replacing “Fifteen Million
Dollars ($15,000,000)” with “Twenty-Five Million Dollars ($25,000,000)” therein.

(iii)Amended Definitions.  The following definition is hereby amended as
follows:

“Initial Fundraising Requirement” is hereby amended by replacing “[…***…]” with
“[…***…]” therein.

(iv)Amended and Restated Definitions.  The following definitions are hereby
amended and restated in their entirety as follows:

“Amortization Date” means July 1, 2018.

“End of Term Amount” means two and one-half percent (2.50%) of the Tranche I
Term Loan Advance and five and one half percent (5.50%) of all other Term Loan
Advances.

“Term Loan” means the Tranche I Term Loan and, as applicable, the Tranche III
Term Loan.

*Confidential Treatment Requested

2

 

--------------------------------------------------------------------------------

 

(v)Section 2.2(a)(iii).  Section 2.2(a)(iii) is hereby amended by replacing
“Fifteen Million Dollars ($15,000,000)” with “Twenty-Five Million Dollars
($25,000,000)” therein.

(vi)Section 2.10.  A new Section 2.10 is hereby added to the Loan and Security
Agreement as follows:

2.10

In addition to any other fees due and payable hereunder (including, for the
avoidance of doubt, any fee payable pursuant to Section 2.9 herein), Borrower
shall pay Agent for the benefit of the Lenders a fee equal to […***…] on the
earliest to occur of (i) […***…] and (ii) the achievement of the Initial
Fundraising Requirement, which fee shall be due and payable on such date and
deemed fully earned as of the date hereof.

(vii)Section 4.2(c).  Section 4.2(c) of the Loan and Security Agreement is
hereby amended by replacing “the fee set forth in Section 2.9” with “the fees
set forth in Section 2.9 and Section 2.10” therein.

(viii)Section 7.20. Section 7.20 of the Loan and Security Agreement is hereby
amended by replacing “[…***…]” with “[…***…]” therein.

(ix)Section 7.21.  Section 7.21 of the Loan and Security Agreement is hereby
amended by replacing “[…***…]” with “[…***…]” therein.

(x)Exhibit F.  Exhibit F of the Loan and Security Agreement is hereby amended by
replacing “$[…***…]” with “$[…***…]” therein.

(xi)Schedule 1.1A Schedule 1.1A (Commitments) of the Loan and Security Agreement
is hereby amended and restated in its entirety as set forth in Addendum I
hereto.

(c)References Within Loan and Security Agreement.  Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

SECTION 3Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)Fees and Expenses.  The Borrower shall have paid (i) all attorney fees and
other costs and expenses then due in accordance with Section 5(e), and (ii) all
other fees, costs and expenses, if any, due and payable as of the Third
Amendment Effective Date under the Loan and Security Agreement.

(b)This Amendment.  Agent shall have received this Amendment, executed by Agent,
the Lender and the Borrower.

 

*Confidential Treatment Requested

3

 

--------------------------------------------------------------------------------

 

(c)Representations and Warranties; No Default.  On the Third Amendment Effective
Date, after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:

(i)The representations and warranties contained in Section 4 shall be true and
correct in all material respects on and as of the Third Amendment Effective Date
as though made on and as of such date; and

(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

SECTION 4Representations and Warranties.  To induce Agent and Lender to enter
into this Amendment, the Borrower hereby confirms, as of the date hereof, (a)
that the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Effect; and (c) that the information
included in the Perfection Certificate delivered to Agent on the Effective Date
remains true and correct.  For the purposes of this Section 4, any
representations and warranties which relate solely to an earlier date shall not
be deemed confirmed and restated as of the date hereof (provided that such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date).

SECTION 5Miscellaneous.

(a)Loan Documents Otherwise Not Affected; Reaffirmation.  Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects.  The Lender’s and Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future.  The Borrower hereby reaffirms the grant of security under Section
3.1 of the Loan and Security Agreement and hereby reaffirms that such grant of
security in the Collateral secures all Secured Obligations under the Loan and
Security Agreement, including without limitation any Term Loans funded on or
after the Third Amendment Effective Date, as of the date hereof.

(b)Conditions.  For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Third Amendment Effective Date specifying
its objection thereto.

(c) Release.  In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal

4

 

--------------------------------------------------------------------------------

representatives, hereby fully, absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and each Lender, and its
successors and assigns, and its present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, Lenders and all such other
persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with the Loan
and Security Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto.  Borrower understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.  Borrower agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

(d)No Reliance.  The Borrower hereby acknowledges and confirms to Agent and the
Lender that the Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(e)Costs and Expenses.  The Borrower agrees to pay to Agent on the Third
Amendment Effective Date the out-of-pocket costs and expenses of Agent and the
Lenders party hereto, and the fees and disbursements of counsel to Agent and the
Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Third Amendment Effective Date or after such date.

(f)Binding Effect.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.  

(g)Governing Law.  This Amendment, the Loan and Security Agreement and the other
Loan Documents shall be governed by, and construed and enforced in accordance
with, the laws of the State of California, excluding conflict of laws principles
that would cause the application of laws of any other jurisdiction.

(h)Complete Agreement; Amendments.  This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the

5

 

--------------------------------------------------------------------------------

subject matter of this Amendment and the Loan Documents merge into this
Amendment and the Loan Documents.  

(i)Severability of Provisions.  Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

(j)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one
Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(k)Loan Documents. This Amendment shall constitute a Loan Document.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

 

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER:

 

SORRENTO THERAPEUTICS, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

 

CONCORTIS BIOSYSTEMS, CORP.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

 

ARK ANIMAL HEALTH, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

 

SORRENTO BIOLOGICS, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 



[Signature Page to Third Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

 

 

 

--------------------------------------------------------------------------------

TNK THERAPEUTICS, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

 

SCINTILLA PHARMACEUTICALS, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

 

LA CELL, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

Chief Executive Officer

 

 

 

 

SINIWEST HOLDING CORP.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President

 

 

 

 

LEVENA BIOPHARMA US INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 



[Signature Page to Third Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

 

 

--------------------------------------------------------------------------------

BIOSERV CORPORATION

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President

 

 

 

 

SCILEX PHARMACEUTICALS INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

Chief Executive Officer

 

 

 

 

SNAN HOLDCO LLC

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President

 

 

 



[Signature Page to Third Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

 

 

--------------------------------------------------------------------------------

 

AGENT:

 

HERCULES CAPITAL, INC.

 

Signature:

/s/ Jennifer Choe

 

 

Print Name:

Jennifer Choe

 

 

Title:

Assistant General Counse

 

 

 

 

LENDER:

 

HERCULES CAPITAL, INC.

 

Signature:

/s/ Jennifer Choe

 

 

Print Name:

Jennifer Choe

 

 

Title:

Assistant General Counsel

 

 

[Signature Page to Third Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

 

--------------------------------------------------------------------------------

 

Addendum I

 

SCHEDULE 1.1A

COMMITMENTS

LENDER

TRANCHE

TERM COMMITMENT

Hercules Capital, Inc.

Tranche I

$50,000,000

Hercules Capital, Inc.

Tranche III

$25,000,000*

TOTAL COMMITMENTS

 

$75,000,000*

 

* Funding of Tranche III subject to approval by Lender’s investment committee in
its sole and unfettered discretion.  Pursuant to the Third Amendment to Loan and
Security Agreement, all Tranche II commitments have terminated.

 

 

 